Title: To James Madison from William Charles Coles Claiborne, 22 January 1807
From: Claiborne, William Charles Coles
To: Madison, James



Secy. of State
N. O. Jany. 22d. 1807.

Inclosed is an a/ c for 200 dollars expended for extra services on a visit to the County Attackapas which I beg may be admitted and passed to my credit.
My journey to Attackapas, was with a view to check a spirit of opposition to the Laws which had manifested itself, to the Civil authority, & I had thought it just, that my personal expenditures, should be remunerated me.  The account was submitted some time since, to the Secretary of the Treasury, but that officer was of opinion that the charge should be exhibited to the Department of State.

Signed Wm. C. C. Claiborne